DETAILED ACTION
This office action is in response to the instant application filed on 07/06/2020.
Claims 1, 6-8, 11-13, 17, 20, 22,  25-27, 29, 42 and 44  are pending of which claims 1 and 22 are independent claims, and claims 2-5,  9-10, 14-16, 18-19, 21, 23-24, 28, 30-41, 43 and 45  are canceled.
The present application is examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 6-7, 11-13, 22, 25, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20130286960 to Li (hereinafter “Li”) in view of US. Pub. 20180234919 to Tsuda (hereinafter “Tsuda”) and the combination of Li and Tsuda is further combined with US. Pub. 20190208482 to Tooher (hereinafter “Tooher”) .


Regarding claim 1: Li discloses a  signal receiving method, performed by user equipment (UE), comprising: determining a frequency domain position and/or spatial domain position for receiving a signal (Li, see paragraph [0274-0175] for example,  two different BSs perform multiplexing in a combination of frequency domain, time domain, and spatial domain for control or data channel, such as, PDCCH; the two BSs coordinate to use different directions for different beams, for example, PDCCH beams for the first BS may  be located differently from PDCCH beams for second BS in spatial and time domain, and when these BS contain data control information for a UE in one or multiple PDCCH beams where the beams from these BSs are in different directions but in the same frequency/time domain; when the data control beams are multiplexed in the spatial domain, a BS  informs UE) wherein the frequency domain position comprises one or more of a plurality of frequency domain positions and the spatial domain position comprises one or more of a plurality of spatial domain positions (Li, see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position, which is part of scheduling information; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; Alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency); receiving the signal at the determined frequency domain position and/or spatial domain position (Li, see paragraph [0190], FIG. 22, multiplexing of PDCCH on different beams in spatial domain, where multiplexing of PDCCH on different beams in the spatial domain allows a mobile station with information on multiple spatial beams to receive the information at the same time), and/or, the spatial domain position corresponds to a beam identifier (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, the spatial domain position for receiving the signal is: a beam for a cell-defining synchronization signal block, a beam for initial access to a cell or a beam for receiving system information Li, see paragraph [0274-0175] for example, for receiving signal, such as, paging message or other message,  two different BSs perform multiplexing in a combination of frequency domain, time domain, and spatial domain for control or data channel, such as, PDCCH; the two BSs coordinate to use different directions for different beams, for example, PDCCH beams for the first BS may  be located differently from PDCCH beams for second BS in spatial and time domain, and when these BS contain data control information for a UE in one or multiple PDCCH beams where the beams from these BSs are in different directions but in the same frequency/time domain; when the data control beams are multiplexed in the spatial domain, a BS  informs UE. Note: see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position, which is part of scheduling information; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency). 

However, Li does not explicitly teach wherein the signal is one or more of a pre-indication signal, information carried in a physical downlink control channel (PDCCH), and a paging message. However, Tsuda in the same or similar field of endeavor teaches wherein the signal is one or more of a pre-indication signal, information carried in a physical downlink control channel (PDCCH), and a paging message (Tsuda, see paragraph [0085], a network can communicate with a UE after making the UE enter a connected mode in response to the paging message ( pre-indication signal); in this case, the paging message is the predetermined signaling, and acts as a control signal to control the UE to wake-up and  enter a connected mode; in connected mode, a UE will monitor a PDCCH during only wake periods and the UE can receive and transmit data according to the PDCCH; the PDCCH is the predetermined signaling, and acts as a scheduling signal for scheduling radio resources for use by the UE; it is well known that it will take a longer time to start communication in idle mode ( if the receiver is in idle mode), as compared to connected mode, and because of this, the network or a UE itself can decide whether it is in idle or connected mode, taking into account the expected operation in comparatively short duration and allowable latency of communication). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of (Tsuda; [00561]).

However, Li does not explicitly teach wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for receiving the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB), a BWP for initial access to a cell or a BWP comprising system information. However, Tsuda in the same or similar field of endeavor teaches wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for receiving the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB) (Tooher,  see paragraph [0127], a bandwidth may be segmented into numerology blocks, and an indication of numerology blocks is determined from the reception of a first signal and a UE may be configured to detect and decode synchronization signals (SS) (e.g., PSS, SSS) possibly with configurable numerologies and bandwidth, i.e.,  a UE may detect one or more SS with a subset of possible numerologies and bandwidths),, a BWP for initial access to a cell or a BWP comprising system information (Tooher,  see paragraph [0128], upon initial detection of an applicable SS, a UE may determine the appropriate numerology for  bandwidth part used for at least one of: a subsequent system information transmission (e.g., a MIB or a SIB); a control channel transmission such as a control channel indicating numerology block segmentation and/or set of numerology parameters per numerology block; a paging transmission; and/or an uplink transmission (e.g., a PRACH transmission). In view of the above, having the method of Li and then given the well-established teaching of Tsuda, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooher within the system of Li because it would allow Use of a multi-carrier signal. Furthermore, all references deal with same field of endeavor, thus modification of Li   by Tsuda  as modified by Tooher   would have been to achieve efficient multiplexing of users on a carrier as disclosed in Tooher para 0078.



Regarding claim 6: Li discloses the  signal receiving method according to claim 1, wherein the determining the frequency domain position and/or spatial domain position for receiving the signal (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information)comprises: determining, according to initial information predetermined in a Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position); determining, according to received preset default information, the frequency domain position and/or spatial domain position for receiving the signal(Li, see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; Alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency); receiving signal reception configuration information, and determining, according to the signal reception configuration information, the frequency domain position and/or spatial domain position for receiving the signal(Li, see paragraph[0154], control beams may be a multiplexed a mixture  domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; or determining, according to an identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal(Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information).  

Regarding claim 7: Li discloses the  signal receiving method according to claim 1, wherein, before the determining the frequency domain position and/or spatial domain position for receiving the signal(Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information), the method further comprises: receiving frequency domain position-related auxiliary information required for determining the frequency domain position; and/or receiving spatial domain position-related auxiliary information required for determining the spatial domain position(Li, see paragraph [0191],  a BS  informs UE  about the scheduling of the data and control beams containing the auxiliary information for UE help retrieve the information, and UE may decode the beams and may choose to decode some of the beams among all the beams that contain specific information based on the auxiliary information  for the UE to get the information), the determining the frequency domain position and/or spatial domain position for receiving the signal comprises: determining, according to the frequency domain position-related auxiliary information and/or the spatial domain position-related auxiliary information, the frequency domain position and/or spatial domain position for receiving the signal (Li, see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time).  

Regarding claim 11: Li discloses the  signal receiving method according to claim 1, wherein, when the signal is the information carried in the PDCCH, the determining the frequency domain position and/or spatial domain position for receiving the signal comprises: determining a frequency domain position and/or spatial domain position for monitoring the PDCCH (Li, see paragraph [0274-0175] for example,  two different BSs perform multiplexing in a combination of frequency domain, time domain, and spatial domain for control or data channel, such as PDCCH; the two BSs coordinate to use different directions for different beams, for example, PDCCH beams for the first BS may  be located differently from PDCCH beams for second BS in spatial and time domain, and when these BS contain data control information for a UE in one or multiple PDCCH beams where the beams from these BSs are in different directions but in the same frequency/time domain; the data control information for UE may be included in PDCCH on the first BS  beam, and in PDCCH on the second BS beam  and when they are multiplexed in the spatial domain; the data control information for UE is allocated in the exact same frequency/time domain, and the UE may receive the information in these two beams from both BSs concurrently) and  see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information) ), the receiving the signal at the determined frequency domain position and/or spatial domain position comprises: monitoring the PDCCH at the determined frequency domain position and/or spatial domain position (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information); the determining the frequency domain position and/or spatial domain position for receiving the signal comprises:  determining, according to the information carried in the received PDCCH, a frequency domain position and/or spatial domain position for receiving the paging message  Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information).  

However, Li does not explicitly teach receiving the information carried in the PDCCH; or when the signal is the paging message. However, Tsuda in the same or similar field of endeavor teaches receiving the information carried in the PDCCH; or when the signal is the paging message(Tsuda, see paragraph [0085], a network can communicate with a UE after making the UE enter a connected mode in response to the paging message ( pre-indication signal); in this case, the paging message is the predetermined signaling, and acts as a control signal to control the UE to wake-up and  enter a connected mode; in connected mode, a UE will monitor a PDCCH during only wake periods and the UE can receive and transmit data according to the PDCCH; the PDCCH is the predetermined signaling, and acts as a scheduling signal for scheduling radio resources for use by the UE; it is well known that it will take a longer time to start communication in idle mode ( if the receiver is in idle mode), as compared to connected mode, and because of this, the network or a UE itself can decide whether it is in idle or connected mode, taking into account the expected operation in comparatively short duration and allowable latency of communication). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsuda into Li’s system/method because it would allow large numbers of terminal devices (in particular, MTC terminal devices) over a wireless telecommunications network.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to efficiently manage the (Tsuda; [00561]).

 Regarding claim 12: Li discloses the  signal receiving method according to claim 11, wherein the determining the frequency domain position and/or spatial domain position for monitoring the PDCCH (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information) .

 comprises: determining, according to information carried in received pre-indication signal, the frequency domain position and/or spatial domain position for monitoring the PDCCH(Tsuda, see paragraph [0085], a network may communicate with the UE after making the UE enter the connected mode in response to the paging message ( pre-indication signal); in this case, the paging message is the predetermined signaling, and acts as a control signal to control the UE to wake-up and  enter a connected mode; in connected mode, a UE will monitor a PDCCH during only wake periods and the UE can receive and transmit data according to the PDCCH; the PDCCH is the predetermined signaling, and acts as a scheduling signal for scheduling radio resources for use by the UE, and the scheduling signal may be in frequency or spatial domain). 

Regarding claim 13: Li discloses the  signal receiving method according to claim 12, wherein the information carried in the received pre-indication signal comprises information for indicating an identifier of a frequency domain position and/or an identifier of a spatial domain position for monitoring the PDCCH (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information), and  see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information);  (Li, see paragraph [0274-0175] for example,  two different BSs perform multiplexing in a combination of frequency domain, time domain, and spatial domain for control or data channel, such as, PDCCH; the two BSs coordinate to use different directions for different beams, for example, PDCCH beams for the first BS may  be located differently from PDCCH beams for second BS in spatial and time domain, and when these BS contain data control information for a UE in one or multiple PDCCH beams where the beams from these BSs are in different directions but in the same frequency/time domain; when the data control beams are multiplexed in the spatial domain, a BS  informs UE),the determining, according to the information carried in the received pre-indication signal, the frequency domain position and/or spatial domain position for monitoring the PDCCH (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information); comprises: determining, according to a correspondence between the information carried in the received pre-indication signal and a frequency domain position identifier, the frequency domain position for monitoring the PDCCH; and/or determining, according to a correspondence between the information carried in the received pre-indication signal and a spatial domain position identifier, the spatial domain position for monitoring the PDCCH (Li, see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position, which is part of scheduling information; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; Alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency).

Regarding claim 22: Li discloses a signal transmission method, performed by a network device, comprising: determining a frequency domain position and/or spatial domain position for transmitting a signal (Li, see paragraph [0274-0175] for example,  two different BSs perform multiplexing in a combination of frequency domain, time domain, and spatial domain for control or data channel, such as, PDCCH; the two BSs coordinate to use different directions for different beams, for example, PDCCH beams for the first BS may  be located differently from PDCCH beams for second BS in spatial and time domain, and when these BS contain data control information for a UE in one or multiple PDCCH beams where the beams from these BSs are in different directions but in the same frequency/time domain; when the data control beams are multiplexed in the spatial domain, a BS  informs UE, wherein the frequency domain position comprises one or more of a plurality of frequency domain positions, and the spatial domain position comprises one or more of a plurality of spatial domain positions(Li, see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position, which is part of scheduling information; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency); transmitting the signal at the determined frequency domain position and/or spatial domain position(Li, see paragraph [0190], FIG. 22, multiplexing of PDCCH on different beams in spatial domain, where multiplexing of PDCCH on different beams in the spatial domain allows a mobile station with information on multiple spatial beams to receive the information at the same time).



However, Li does not explicitly teach wherein the signal is one or more of a pre-indication signal, information carried in a physical downlink control channel (PDCCH), and a paging message. However, Tsuda in the same or similar field of endeavor teaches wherein the signal is one or more of a pre-indication signal, information carried in a physical downlink control channel (PDCCH), and a paging message (Tsuda, see paragraph [0085], a network can communicate with a UE after making the UE enter a connected mode in response to the paging message ( pre-indication signal); in this case, the paging message is the predetermined signaling, and acts as a control signal to control the UE to wake-up and  enter a connected mode; in connected mode, a UE will monitor a PDCCH during only wake periods and the UE can receive and transmit data according to the PDCCH; the PDCCH is the predetermined signaling, and acts as a scheduling signal for scheduling radio resources for use by the UE; it is well known that it will take a longer time to start communication in idle mode ( if the receiver is in idle mode), as compared to connected mode, and because of this, the network or a UE itself can decide whether it is in idle or connected mode, taking into account the expected operation in comparatively short duration and allowable latency of communication). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsuda into Li’s system/method because it would allow large numbers of terminal devices (in particular, MTC terminal devices) over a wireless telecommunications network.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to efficiently manage the data transmitted to and from large numbers of terminal devices (in particular, MTC terminal devices) over a wireless telecommunications network (Tsuda; [00561]).

However, Li does not explicitly teach wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for transmitting the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB), a BWP for initial access to a cell or a BWP comprising system information and/or, the spatial domain position corresponds to a beam identifier, the spatial domain position for transmitting the signal is: a beam for a cell-defining synchronization signal block, a beam for initial access to a cell or a beam for transmitting system information. However, Tsuda in the same or similar field of endeavor teaches wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for receiving the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB) (Tooher,  see paragraph [0127], a bandwidth may be segmented into numerology blocks, and an indication of numerology blocks is determined from the reception of a first signal and a UE may be configured to detect and decode synchronization signals (SS) (e.g., PSS, SSS) possibly with configurable numerologies and bandwidth, i.e.,  a UE may detect one or more SS with a subset of possible numerologies and bandwidths),, a BWP for initial access to a cell or a BWP comprising system information (Tooher,  see paragraph [0128], upon initial detection of an applicable SS, a UE may determine the appropriate numerology for  bandwidth part used for at least one of: a subsequent system information transmission (e.g., a MIB or a SIB); a control channel transmission such as a control channel indicating numerology block segmentation and/or set of numerology parameters per numerology block; a paging transmission; and/or an uplink transmission (e.g., a PRACH transmission)and/or, the spatial domain position corresponds to a beam identifier(Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, the spatial domain position for transmitting the signal is: a beam for a cell-defining synchronization signal block (Tooher,  see paragraph [0127], a bandwidth may be segmented into numerology blocks, and an indication of numerology blocks is determined from the reception of a first signal and a UE may be configured to detect and decode synchronization signals (SS) (e.g., PSS, SSS) possibly with configurable numerologies and bandwidth, i.e.,  a UE may detect one or more SS with a subset of possible numerologies and bandwidths, a beam for initial access to a cell or a beam for transmitting system information (Tooher,  see paragraph [0128], upon initial detection of an applicable SS, a UE may determine the appropriate numerology for  bandwidth part used for at least one of: a subsequent system information transmission (e.g., a MIB or a SIB); a control channel transmission such as a control channel indicating numerology block segmentation and/or set of numerology parameters per numerology block; a paging transmission; and/or an uplink transmission (e.g., a PRACH transmission). In view of the above, having the method of Li and then given the well-established teaching of Tsuda, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooher within the system of Li because it would allow Use of a multi-carrier signal. Furthermore, all references deal with same field of endeavor, thus modification of Li   by Tsuda  as modified by Tooher   would have been to achieve efficient multiplexing of users on a carrier as disclosed in Tooher para 0078.


Regarding claim 25: Li discloses the  signal transmission method according to claim 22, wherein the determining the frequency domain position and/or spatial domain position for transmitting the signal comprises: determining, according to initial information predetermined in a protocol, the frequency domain position and/or spatial domain position for transmitting the signal; determining, according to preset default information, the frequency domain position and/or spatial domain position for transmitting the signal; transmitting signal transmission configuration information, and determining, according to the signal transmission configuration information, the frequency domain position and/or spatial domain position for transmitting the signal; or determining, according to an identifier of user equipment (UE), the frequency domain Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information).  
Regarding claim 42: Li discloses a user equipment (UE), comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the steps in the signal receiving method according to claim 1 (Li, see paragraph[0154], for transmission and reception of a signal, control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; Alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency).  

Regarding claim 44: Li discloses a network device, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to Li, see paragraph[0154], for transmission and reception of a signal, control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; Alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency).  



Claims 8, 17, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20130286960 to Li (hereinafter “Li”) in view of (US. Pub. 20180234919 to Tsuda (hereinafter “Tsuda”)  and US. Pub. 20190208482 to Tooher (hereinafter “Tooher”) )and the combination of Li, Tsuda  and Tooler is further combined with US. Pub. 20200092846 to Deng (hereinafter “Deng”).

Regarding claim 8: Li discloses the  signal receiving method according to claim 6, wherein the determining, according to the identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal (Li, see paragraph see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information).

However, Li does not explicitly teach  Page 4 of 15Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10076US01 calculating a first ratio of the identifier of the UE to a first quantity, wherein the first quantity is a total quantity of time domain resource positions available for transmitting the signal within one period; rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of frequency domain positions available for transmitting the signal, to obtain identifier information of the frequency domain position; and/or rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of spatial domain positions available for transmitting the signal, to obtain identifier information of the spatial domain position; and determining, according to the identifier information of the frequency domain position, the frequency domain position for receiving the signal.  However, Deng in the same or similar field of endeavor teaches calculating a first ratio of the identifier of the UE to a first quantity, wherein the first quantity is a total quantity of time domain resource positions available for transmitting the signal within one period (Deng, see paragraph [0151], a UE may transmit an index that may represent its position within a group of UEs paged within a paging inquiry signal, and a UE may determine its position within a group, for example, using a function of its UE ID, DRX cycle, etc., such as a modulo operation applied on the UE ID based on the number of UEs in the group; and a UE may transmit its position in a group, e.g., along with a paging inquiry response signal); rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of frequency domain positions available for transmitting the signal, to obtain identifier information of the frequency domain position; and/or rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of spatial domain positions available for transmitting the signal, to obtain identifier information of the spatial domain position; and determining, according to the identifier information of the frequency domain position, the frequency domain position for receiving the signal (Deng, see paragraph [0156], a UE may be configured with a set of preambles and/or one or more resources that it may use for paging inquiry responses; and each of the preambles may correspond to a position in the group of UEs associated with a specific paging inquiry; the UE determines its own position using a modulo operation  and  transmit the preamble associated with its position as the paging inquiry response signal; the UE may receive, in response to the PRACH transmission, a grant and/or timing alignment associated with its preamble transmission to allow it to perform connection establishment (e.g., MSG3 transmission) following (e.g., immediately following) reception of the paging data> Note: modulo is mathematical function deals with the remainder of a division into whole number, the remainder is not a fraction and there will not be rounding).  In view of the above, having the method of Li and then given the well-established teaching of Tsuda as modified by Tooler, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooler, and further Tooler as 

Regarding claim 17: Li discloses the signal receiving method according to claim -1-611, wherein the information carried in the received PDCCH comprises information for Page 8 of 15Application No. Unassigned Preliminary Amendment Attorney Docket Number C4201.10076US01 indicating an identifier of a frequency domain position and/or an identifier of a spatial domain position for receiving the paging message, the determining, according to the information carried in the received PDCCH(Li, see paragraph [0274-0175] for example, for receiving signal, such as, paging message or other message,  two different BSs perform multiplexing in a combination of frequency domain, time domain, and spatial domain for control or data channel, such as, PDCCH; the two BSs coordinate to use different directions for different beams, for example, PDCCH beams for the first BS may  be located differently from PDCCH beams for second BS in spatial and time domain, and when these BS contain data control information for a UE in one or multiple PDCCH beams where the beams from these BSs are in different directions but in the same frequency/time domain; when the data control beams are multiplexed in the spatial domain, a BS  informs UE. Note: see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position, which is part of scheduling information; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency). 

 However, Li does not explicitly teach a frequency domain position and/or spatial domain position for receiving the paging message comprises: determining a frequency domain position corresponding to the indicated identifier of the frequency domain position for receiving the paging message as the frequency domain position for receiving the paging message; and/or determining a spatial domain position corresponding to the indicated identifier of the spatial domain position for receiving the paging message as the spatial domain position for receiving the paging message. However, Deng in the same or similar field of endeavor teaches a frequency domain position and/or spatial domain position for receiving the paging message comprises: determining a frequency domain position corresponding to the indicated identifier of the frequency domain position for receiving the paging message as the frequency domain position for receiving the paging message (Deng, paragraphs [0089] and [0091], a downlink paging data may be transmitted in a dynamically scheduled PDSCH, an associated PDCCH may be scrambled with P-RNTI, which may be common to multiple (e.g., all) UEs; a UE may monitor and/or receive a paging transmission during a Paging Occasion (PO) within a Paging Frame (PF); a paging transmission procedure may include the following features: paging transmission that may be contained within PF and/or PO; monitoring of paging DCI that may be carried in PDCCH in common search space over the entire system bandwidth, e.g., using P-RNTI de-scrambling; and/or decoding paging data in PDSCH, e.g., based on paging DCI received in PDCCH); and/or determining a spatial domain position corresponding to the indicated identifier of the spatial domain position for receiving the paging message as the spatial domain position for receiving the paging message (Deng, paragraphs 0114], an association between a downlink control channel (e.g., PDCCH and/or an unscheduled PHY downlink control channel carrying the paging inquiry) may include one or more of the following: spatial QCL relationship between SS block and paging inquiry channel, for example the SS block and paging inquire transmission may be (e.g., always) spatially QCL'd (e.g., a beam-specific association); timing relationship between SS block and the symbols allocated for PI channel, for example number of symbols/slots/sub-frames; indication of time duration of the PI channel, for example, a number of symbols; and/or indication of sequence used for PI detection and/or decoding, for example a paging inquiry sequence and/or a DMRS sequence for paging inquiry decoding). In view of the above, having the method of Li and then given the well-established teaching of Tsuda as modified by Tooler, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooler, and further Tooler as modified by Deng within the system of Li  because it would allow to transmit a PDCCH 

Regarding claim 26: Li discloses the  signal transmission method according to claim 22, wherein, before the determining the frequency domain position and/or spatial domain position for transmitting the signal (Li, see paragraph[0154], control beams may be multiplexed in the time domain, or frequency domain, or in the spatial domain, or a mixture of these three domains; when beams are multiplexed in the spatial domain, the beams may share the same time and frequency, and time and frequency signify position; beams may be multiplexed in a joint spatial domain and frequency domain, while they share the same time; Alternatively the beams can be multiplexed in a joint spatial domain and time domain, while they share the same frequency). 

However, Li does not explicitly teach the method further comprises: transmitting frequency domain position-related auxiliary information required for determining the frequency domain position; and/or transmitting spatial domain position-related auxiliary information required for determining the spatial domain position, the determining the frequency domain position and/or spatial domain position for transmitting the signal comprises: determining, according to the frequency domain position-related auxiliary Deng, see paragraph [0156], in order to determine the frequency domain position-related auxiliary information and/or the spatial domain position-related auxiliary information,  a UE may be configured with a set of preambles and/or one or more resources that it may use for paging inquiry response; and each of the preambles may correspond to a position in the group of UEs associated with a specific paging inquiry; the UE determines its own position using a modulo operation with its UE ID, DRX cycle, etc. and  transmit the preamble associated with its position as the paging inquiry response signal; the UE may receive, in response to the PRACH transmission, a grant and/or timing alignment associated with its preamble transmission to allow it to perform connection establishment (e.g., MSG3 transmission) following (e.g., immediately following) reception of the paging data), the determining the frequency domain position and/or spatial domain position for transmitting the signal comprises: determining, according to the frequency domain position-related auxiliary information and/or the spatial domain position-related auxiliary information, the frequency domain position and/or spatial domain position for transmitting the signal (Deng, see paragraph [0156], in order to determine the frequency domain position-related auxiliary information and/or the spatial domain position-related auxiliary information,  a UE may be configured with a set of preambles and/or one or more resources that it may use for paging inquiry response; and each of the preambles may correspond to a position in the group of UEs associated with a specific paging inquiry; the UE determines its own position using a modulo operation with its UE ID, DRX cycle, etc. and  transmit the preamble associated with its position as the paging inquiry response signal; the UE may receive, in response to the PRACH transmission, a grant and/or timing alignment associated with its preamble transmission to allow it to perform connection establishment (e.g., MSG3 transmission) following (e.g., immediately following) reception of the paging data).  In view of the above, having the method of Li and then given the well-established teaching of Tsuda as modified by Tooler, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooler, and further Tooler as modified by Deng within the system of Li  because it would allow to transmit a PDCCH associated with a paging message in a subset of more refined beams and/or in a subset of beams with narrower beam width. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Tsuda  as modified by Deng  would have been  to achieve to reduce latency and enable concurrent beam acquisition as disclosed in Deng para 0136.

Regarding claim 29: Li discloses determining a frequency domain position and/or spatial domain position for receiving a signal. However, Li does not explicitly teach the signal transmission method according to claim 22, wherein, when the signal is the Deng, see paragraph [0156], in order to determine the frequency domain position-related auxiliary information and/or the spatial domain position-related auxiliary information,  a UE may be configured with a set of preambles and/or one or more resources that it may use for paging inquiry response; and each of the preambles may correspond to a position in the group of UEs associated with a specific paging inquiry; the UE determines its own position using a modulo operation with its UE ID, DRX cycle, etc. and  transmit the preamble associated with its position as the paging inquiry response signal; the UE may receive, in response to the PRACH transmission, a grant and/or timing alignment associated with its preamble transmission to allow it to perform connection establishment (e.g., MSG3 transmission) following (e.g., immediately following) reception of the paging data. In view of the above, having the method of Li and then given the well-established teaching of Tsuda as modified by Tooler, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooler, and further Tooler as modified by Deng within the system of Li  because it would allow to transmit a PDCCH associated with a paging message in a subset of more refined beams and/or in a subset of beams with narrower beam width. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Tsuda  as modified by Deng  would have been  to achieve to reduce latency and enable concurrent beam acquisition as disclosed in Deng para 0136.


Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20130286960 to Li (hereinafter “Li”) in view of Tsuda (hereinafter “Tsuda”)  and US. Pub. 20190208482 to Tooher (hereinafter “Tooher”) ) and the combination of Li, Tsuda and Tooler is further combined with US. Pub. 20200374036 to Seo (hereinafter “Seo”).


Regarding claim 20: Li discloses the  signal receiving method according to claim 7, wherein the frequency domain position-related auxiliary information (Li, see paragraph [0191],  data control beams may be multiplexed in the spatial domain, a BS  informs UE  about the scheduling of the data control beams containing the information for UE including position, and UE may decode all of the beams and may choose to decode some of the beams among all the beams that contain specific information for the UE to get the information based on the received scheduling information) 

However, Li does not explicitly teach comprises one or more of: a BWP identifier, a frequency value and/or a frequency identifier, a bandwidth value and/or a bandwidth identifier, a sub-carrier spacing (SCS) identifier, a numerology identifier, a physical resource block (PRB) identifier, an offset and/or an identifier of an offset between the frequency domain position for receiving the signal and a reference frequency, a PRB offset and/or an identifier of a PRB offset between the frequency domain position for receiving the signal and a cell reference PRB and/or the spatial domain position-related Seo, see paragraph [0048], a carrier BWP may be defined as a configured of contiguous physical resource blocks (PRBs) with offset value, a maximum of 4 BWPs may be configured for each of UL/DL link in 1 UE and BWP has its own boundary that is associated with an identifier, sub-carrier spacing (SCS) and numerology ) and/or  the spatial domain position-related auxiliary information comprises one or more of: a beam identifier, a beam pair quasi co-location (OCL) identifier, a transmission reception point (TRP) identifier(Seo, see paragraph[0087], each UE may configure a reception (Rx) beam for a specific resource region based on spatial quasi-co located (QCL) information indicated by a TRP, the specific resource region may be a CORESET region for control channel reception or a PDSCH region for data channel reception), a synchronization signal block (SSB) identifier, a channel state information- reference signal (CSI-RS) identifier, and a demodulation reference signal (DMRS) Seo, see paragraph [0090, a beam management, and a radio resource management (RRM) for a serving cell, and radio link monitoring (RLM) measurement may be performed by the UE based on a channel state information-reference signal(CSI-RS) configured by the network/BS; alternatively, the beam management, RRM, and RLM measurement may be performed based on one or more of the DMRS (included in the PBCH in the SSB) and the SSS included in the SSB received by the UE, and these tasks may use the identification of the UE). In view of the above, having the method of Li and then given the well-established teaching of Tsuda, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooler and further Tooler as modified by Seo within the system of Li because it would allow monitoring control channel candidates in a control resource set. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Tsuda  as modified by Tooler and further Tooler as  modified by Seo  would have been  to achieve to efficiently monitor the control channel candidates in the control resource as disclosed in Seo para 0006.


Regarding claim 27: Li discloses determining a frequency domain position and/or spatial domain position for receiving a signal. However, Li does not explicitly teach the signal transmission method according to claim 26, wherein the frequency domain position-related auxiliary information comprises one or more of: a BWP identifier, a frequency value and/or a frequency identifier, a bandwidth value and/or a bandwidth Seo, see paragraph [0048], a carrier BWP may be defined as a configured of contiguous physical resource blocks (PRBs) with offset value, a maximum of 4 BWPs may be configured for each of UL/DL link in 1 UE and BWP has its own boundary that is associated with an identifier, sub-carrier spacing (SCS) and numerology), an offset and/or an identifier of an offset between the frequency domain position for transmitting the signal and a reference frequency, a PRB offset and/or an identifier of a PRB offset between the frequency domain position for transmitting the signal and a cell reference PRB and/or, the spatial domain position-related auxiliary information comprises one or more of: a beam identifier, a beam pair Seo, see paragraph[0087], each UE may configure a reception (Rx) beam for a specific resource region based on spatial quasi-co located (QCL) information indicated by a TRP, the specific resource region may be a CORESET region for control channel reception or a PDSCH region for data channel reception, a transmission reception point (TRP) identifier, a synchronization signal block (SSB) identifier, a channel state information- reference signal (CSI-RS) identifier, and a demodulation reference signal (DMRS) identifier(Seo, see paragraph [0090, a beam management, and a radio resource management (RRM) for a serving cell, and radio link monitoring (RLM) measurement may be performed by the UE based on a channel state information-reference signal(CSI-RS) configured by the network/BS; alternatively, the beam management, RRM, and RLM measurement may be performed based on one or more of the DMRS (included in the PBCH in the SSB) and the SSS included in the SSB received by the UE, and these tasks may use the identification of the UE.). In view of the above, having the method of Li and then given the well-established teaching of Tsuda, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tsuda as modified by Tooler and further Tooler as modified by Seo within the system of Li because it would allow monitoring control channel candidates in a control resource set. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Tsuda  as modified by Tooler and further Tooler as  modified by Seo  would have been  to achieve to efficiently monitor the control channel candidates in the control resource as disclosed in Seo para 0006.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. See below:
 
Applicant argues that regarding amendment “wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for receiving the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB), a BWP for initial access to a cell or a BWP comprising system information; and/or, the spatial domain position corresponds to a beam identifier, the spatial domain position for receiving the signal is: a beam for a cell-defining synchronization signal block, a beam for initial access to a cell or a beam for receiving system information”, the cited references fail to disclose the limitations of the amended claim 1.

Examiner respectfully disagrees with applicant regarding the above statement, and Examiner respectfully directs applicant to the OA for more information.

Examiner respectfully indicates that the reference prior arts used in the previous office action teach the amendments, for more information please see the office action.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                      /DEBEBE A ASEFA/                                                                                                      Examiner, Art Unit 2476                                                                                                                                                                                                                                                         /AYAZ R SHEIKH/                                                        Supervisory Patent Examiner, Art Unit 2476